PER CURIAM.

This is an original action upon the complaint of the Board of State Bar Commissioners seeking the discipline of Carlyle A. Skolos for failure to file Wisconsin income tax returns for three years.
Skolos is an attorney who practices in Black River Falls and who resides in Hixton, Wisconsin. He is fifty-seven years of age. He is a graduate of the University of Wisconsin Law School and was admitted to practice by *597this Court on January 22, 1951. He is married and has two minor children.
Skolos was convicted in the County Court of Dane County for failure to file his Wisconsin state income tax returns for 1974. He was also charged with failure to file in 1972 and 1973, but upon his plea of no contest to the 1974 charge, the 1972 and 1973 counts were dismissed. He was sentenced to pay a fine of $500.
This case has been submitted upon a stipulation of facts without referral to a referee and without briefs or oral argument by either party.
In a case involving almost identical circumstances, this Court in State v. Jackson, 74 Wis.2d 188, 246 N.W.2d 503 (1976), found that a reprimand and payment of costs was an appropriate penalty. We find that a similar penalty is called for in this case.
It is therefore ordered that Mr. Skolos be and is hereby reprimanded and shall pay the costs of these proceedings not to exceed $250, to be paid on or before the 1st day of June, 1977.